Per Curiam.
The present Legislature changed the boundaries of the wards of Bay City.
Previous to such change, relator was an alderman of the Fifth ward, and a resident therein. By the change of boundaries relator is no longer a resident of the Fifth ward, but now resides in the Fourth ward, as reconstructed by the Legislature, which is separated from the Fifth by the Eighth ward. The office of alderman, by the charter, becomes vacant by the removal of the aider-man from his ward.
We think the removal provided for applies to removals by change of boundaries by the Legislature as well as a *381voluntary removal by the alderman. The reasons apply equally to either mode of removal. In either case the office is vacant.
We do not determine the right of the mayor to fill the vacancy by appointment. Stow v. Common Council, 79 Mich. 595.